Dewey, J.
The question here raised is, whether from the evidence introduced in the case the jury would have been warranted in finding a verdict for the plaintiffs. That depends upon the answer to the question whether there was any evidence from which the jury would have been warranted in finding that the defendants were responsible for the acts of John B. Thomas.
1. Thomas was not in fact in the employment of the defendants. They had no contract with him for service, paid him no wages, and he owed them no duties. He had at a former period been their superintendent and treasurer; but he had, a year previous to the time of the alleged injury to the plaintiffs, resigned these offices, and Cochrane had been appointed thereto, and was in *555the discharge of the duties connected therewith. The plaintiff William H. Flint admits that he saw this new agent conducting the operations of the company, and applied to him as such agent to connect the main pipe in the street with his house, and after this had been done applied to him to put the meter into his house, which was also done.
This knowledge of this plaintiff that a change in the agency had taken place and that the new superintendent had been employed disposes of all questions as to the duty of the defendants to give notice of the change in the office of superintendent to their customers. The plaintiffs therefore fail to charge the defendants for the acts of Thomas, either by reason of his being in fact their superintendent, or by any omission on their part to give notice that he had ceased to hold that office.
2. The next inquiry is, whether the defendants should not be charged with the default of Thomas, although he was not in fact their agent, by reason of their permitting him to continue to turn on the gas for the new customers whenever the customers requested it. It seems that the turning on or delivery of the gas to a customer was properly the business of the company. Thomas had while superintendent acted in the capacity of a gas-fitter within the building, which was exclusively a matter in which he was employed by the customer, and he also as superintendent let on the gas; and after he ceased to be superintendent he was very frequently employed by the customers as gas-fitter, and having prepared the gas pipes had in such cases, when requested by the customers, let on the gas. This, it is said, was done with the knowledge and acquiescence of the company. But these facts only show that the defendants were willing that Thomas should let on gas, if their customers chose to have him do so for their own convenience.
The case differs from those cited in' behalf of the plaintiffs. Some of those cases present the feature of a clear understanding that the party is dealing with a certain known principal, and exclude all ground for the supposition that he intended to deal solely with a third pai*y. Others are cases where the party *556is estopped to deny the agency by adopting the acts as obligatory, and assuming the liabilities arising therefrom.
We see no grounds for any estoppel by reason of any deception practised by the defendants, so that the plaintiffs were misled by the conduct of the defendants in permitting Thomas, at the request of the customers, to let on the gas without objecting thereto. It might have been a very good answer for the plaintiffs, had they been sued by the defendants for letting on gas without previous application to, or the assent of, the superintendent, that the defendants had by their course of business given them reason to suppose that they made no objection to Thomas’s letting on the gas when requested by the consumers.
To this extent the defendants were bound by their acts in reference to this subject, but this is the extent of the estoppel. While this evidence might authorize the jury to find that Thomas had a license to turn on gas at the request of the consumers, it does not authorize them to find that the relation of master and servant existed between the defendants and Thomas, or that they assumed any responsibility to the consumers for the manner in which Thomas performed that service.
This point seems to have been fully met and decided in the former hearing of this case, reported in 3 Allen, 343. The application of the rules of law there stated in reference thereto forbid the maintenance of the present action, and sustain the ruling that the jury would not be warranted upon the evidence to find that the defendants were responsible to the plaintiffs for the acts of Thomas. Judgment on the verdict for the defendants.